UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 21, 2007 (September 18, 2007) Eagle Bulk Shipping Inc. (Exact Name of Registrant as Specified in its Charter) Marshall Islands 000-51366 98-0453513 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 477 Park Avenue New York, New York 10022 (Address of Principal Executive Offices) (Zip Code) (212) 785-2500 (Registrant's telephone number, including area code) None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1. 01Entry into a Material Definitive Agreement. On September 18, 2007, the Registrant entered into an underwriting agreement (the “Underwriting Agreement”) with Jefferies & Company, Inc. (the “Underwriter”) pursuant to which the Registrant agreed to sell to the Underwriter 5,000,000shares of common stock, par value $0.01 per share (the "Shares") in a registered public offeringat a price per Share to the Underwriter of $25.40.On September 21, 2007 the sale of the Shares pursuant to the Underwriting Agreement was completed, resulting in net proceeds to the Registrant of $127,000,000 before expenses. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 1.1 Underwriting Agreement, dated September 18, 2007, between Eagle Bulk Shipping Inc. and Jefferies & Company, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EAGLE BULK SHIPPING INC. By: /s/Alan S. Ginsberg Name: Alan S. Ginsberg Title:ChiefFinancial Officer Date: September 21, 2007 EXHIBIT INDEX Exhibit No. Description 1.1 Underwriting Agreement, dated September 18, 2007, between Eagle Bulk Shipping Inc. and Jefferies & Company, Inc.
